


EXHIBIT 10.6
 
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the
______ day of March, 2004, by and among M/I HOMES, INC. (formerly known as M/I
Schottenstein Homes, Inc.), an Ohio corporation (“Borrower”), FLEET NATIONAL
BANK (formerly known as BankBoston, N.A.) (“Fleet”) and the banks from time to
time a party to that certain Credit Agreement (as hereinafter defined) (the
“Banks”; Fleet and the Banks are hereinafter referred to collectively as the
“Lenders”) and FLEET NATIONAL BANK (formerly known as BankBoston, N.A.), as
Agent (the “Agent”).
W I T N E S S E T H:
WHEREAS, Borrower, Agent and Fleet entered into that certain Credit Agreement
dated August 29, 1997 (the “Original Credit Agreement”), as amended by First
Amendment to Credit Agreement dated September 15, 2000 (the “First Amendment”),
Second Amendment to Credit Agreement dated March 6, 2002 (the “Second
Amendment”), Third Amendment to Credit Agreement dated June 2, 2003 (the “Third
Amendment”) and Fourth Amendment to Credit Agreement dated March 22, 2004 (the
“Fourth Amendment”) (collectively, the “Original Credit Agreement”, “First
Amendment”, “Second Amendment”, “Third Amendment” and “Fourth Amendment”
referred to as, the “Credit Agreement”); and
 
WHEREAS, Borrower has requested that the Lenders modify the Credit Agreement in
certain respects; and
 
WHEREAS, the Agent and the Lenders have agreed to such modification to the
Credit Agreement subject to the execution and delivery by Borrower of this
Amendment.
 
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
 1.  Definitions. All the terms used herein which are not otherwise defined
     herein shall have the meanings set forth in the Credit Agreement.
 2.  Modification of the Fourth Amendment. Borrower, the Lenders and Agent do
     hereby modify and amend the Fourth Amendment as follows:
     1. By deleting the figure “$40,000,000.00” appearing in the last line of
        the amended definition of “Permitted Indebtedness” appearing in
        Paragraph 3(a) of the Fourth Amendment and inserting in lieu thereof the
        figure “$50,000,000.00”.
 3.  References to Credit Agreement. All references in the Loan Documents to the
     Credit Agreement shall be deemed a reference to the Credit Agreement, as
     modified and amended herein.
 4.  Representations. Borrower represents and warrants to Agent and the Lenders
     as follows:
     
            
     
     --------------------------------------------------------------------------------
     
      
     1. Authorization. The execution, delivery and performance of this Amendment
        and the transactions contemplated hereby (i) are within the authority of
        Borrower, (ii) have been duly authorized by all necessary proceedings on
        the part of Borrower, (iii) do not and will not conflict with or result
        in any breach or contravention of any provision of law, statute, rule or
        regulation to which Borrower is subject or any judgment, order, writ,
        injunction, license or permit applicable to Borrower, (iv) do not and
        will not conflict with or constitute a default (whether with the passage
        of time or the giving of notice, or both) under any provision of the
        certificate of formation, operating agreement, articles of incorporation
        or other charter documents or bylaws of, or any mortgage, indenture,
        agreement, contract or other instrument binding upon Borrower or any of
        its properties or to which Borrower is subject, and (v) do not and will
        not result in or require the imposition of any lien or other encumbrance
        on any of the properties, assets or rights of Borrower. Borrower hereby
        represents and warrants that Borrower is not required to obtain the
        consent of any third party as a result of or in connection with entering
        into this Amendment and Borrower has provided any and all notices to any
        third parties as required as a result of or in connection with entering
        into this Amendment.
     2. Enforceability. The execution and delivery of this Amendment is the
        valid and legally binding obligations of Borrower enforceable in
        accordance with the terms and provisions hereof, except as
        enforceability is limited by bankruptcy, insolvency, reorganization,
        moratorium or other laws relating to or affecting generally the
        enforcement of creditors’ rights and except to the extent that
        availability of the remedy of specific performance or injunctive relief
        is subject to the discretion of the court before which any proceeding
        therefor may be brought.
     3. Approvals. The execution, delivery and performance of this Amendment and
        the transactions contemplated hereby do not require the approval or
        consent of any Person or the authorization, consent, approval of or any
        license or permit issued by, or any filing or registration with, or the
        giving of any notice to, any court, department, board, commission or
        other governmental agency or authority other than those already
        obtained.
 5.  No Default. By execution hereof, the Borrower certifies that Borrower is
     and will be in compliance with all covenants under the Loan Documents after
     the execution and delivery of this Amendment, and that no Default or Event
     of Default has occurred and is continuing.
 6.  Waiver of Claims. Borrower acknowledges, represents and agrees that
     Borrower has no defenses, setoffs, claims, counterclaims or causes of
     action of any kind or nature whatsoever with respect to the Loan Documents,
     the administration or funding of the Loan or with respect to any acts or
     omissions of Agent or any Lender, or any past or present officers, agents
     or employees of Agent or any Lender, and each of such Persons does hereby
     expressly waive, release and relinquish any and all such defenses, setoffs,
     claims, counterclaims and causes of action, if any.
 7.  Ratification. Except as hereinabove set forth, all terms, covenants and
     provisions of the Credit Agreement remain unaltered and in full force and
     effect, and the parties hereto do hereby expressly ratify and confirm the
     Loan Documents and the Credit Agreement as modified and amended herein.
     Nothing in this Amendment shall be deemed or construed to constitute, and
     there has not otherwise occurred, a novation, cancellation, satisfaction,
     release, extinguishment or substitution of the indebtedness evidenced by
     the Notes or the other obligations of Borrower under the Loan Documents.
     
          2  
     
     --------------------------------------------------------------------------------
     
      
     
      
 8.  Amendment as Loan Document. This Amendment shall constitute a Loan
     Document.
 9.  Counterparts. This Amendment may be executed in any number of counterparts
     which shall together constitute but one and the same agreement.
 10. Miscellaneous. This Amendment shall be construed and enforced in accordance
     with the laws of the Commonwealth of Massachusetts. This Amendment shall be
     effective upon the execution and delivery of this Amendment by the Borrower
     and Fleet. This Amendment shall be binding upon and shall inure to the
     benefit of the parties hereto and their respective permitted successors,
     successors-in-title and assigns as provided in the Credit Agreement.

(signature pages to follow)

    3   

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.
BORROWER:
M/I HOMES, INC. (formerly known as M/I Schottenstein Homes, Inc.), an Ohio
corporation


By:                       
Name:                   
Title:                   
 
Attest:                       
Name:                   
Title:                 
 
FLEET NATIONAL BANK (formerly known as BankBoston, N.A.), individually and as
Agent


By:                       
Name:                   
Title:                   

     4  

--------------------------------------------------------------------------------

 

 